Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 25, 2019

                                      No. 04-19-00348-CV

                                    Fernando CORONA, Jr.,
                                           Appellant

                                                v.

                        ATTORNEY GENERAL STATE OF TEXAS,
                                    Appellee

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 1997EM504318
                         Honorable Antonia Arteaga, Judge Presiding


                                         ORDER
        In response to this court’s order dated July 9, 2019, appellant has filed proof of payment
of the fees for preparation of the clerk’s record. In addition, appellant asserts he has requested
court reporter Mary Wilson to file a reporter’s record of the hearing conducted in the case on
November 7, 2018, and has filed proof that the cost for preparation of that record has been paid.

        We therefore order Bexar County District Clerk, Mary Angie Garcia, to file the clerk’s
record, and order court reporter Mary W. Wilson to file the reporter’s record of the November 7,
2018 hearing. We order both records due August 5, 2019.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of July, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court